Not for Publication in West's Federal Reporter

          United States Court of Appeals
                      For the First Circuit


No. 15-1585

                    UNITED STATES OF AMERICA,

                               Appellee,

                                    v.

                    CARLOS A. TORRES-SANTONI,

                       Defendant, Appellant.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF PUERTO RICO

         [Hon. José Antonio Fusté, U.S. District Judge]


                                 Before

                Torruella, Thompson, and Kayatta,
                         Circuit Judges.


     Eric Alexander Vos, Federal Public Defender, District of
Puerto Rico, Vivianne M. Marrero, Assistant Federal Public
Defender, Supervisor, Appeals Section, and Liza L. Rosado-
Rodriguez, Research and Writing Specialist, on brief for
appellant.
     Rosa Emilia Rodríguez-Vélez, United States Attorney, Mariana
E. Bauzá-Almonte, Assistant United States Attorney, Chief,
Appellate Division, and Julia M. Meconiates, Assistant United
States Attorney, on brief for appellee.


                          December 23, 2016
            KAYATTA,     Circuit       Judge.           Carlos     Torres-Santoni

("Torres") appeals his sentence of 120 months' imprisonment for

conspiring to import cocaine into the United States.                      He argues

that the district court erred in denying him a safety-valve

adjustment pursuant to 18 U.S.C. § 3553(f) and U.S.S.G. § 5C1.2.

However, Torres's plea agreement makes clear that he is eligible

for   safety-valve     relief   only    if   he   fully       complied    with   the

statutory   safety-valve    requirements,         and    the     record   does   not

support reversal of the district court's determination that Torres

failed to do so.     Seeing no reason to vacate Torres's sentence on

the grounds that he has presented, we affirm.

            On January 20, 2015, Torres pled guilty to one count of

conspiracy to import five kilograms or more of cocaine into the

United States in violation of 21 U.S.C. §§ 963, 952(a), 960(a)(1),

and 960(b)(1)(B).      He subsequently received the statutory minimum

sentence of 120 months' imprisonment under 21 U.S.C. §§ 963 and

960(b)(1)(B).    Torres's sole argument on appeal is that he was

entitled to a safety-valve adjustment under 18 U.S.C. § 3553(f)

and U.S.S.G. § 5C1.2, which would have allowed the court to

sentence him based on a guidelines sentencing range of 87 to 108

months'   imprisonment    without      regard     to    the    120-month    minimum

sentence that would otherwise control.

            The government's initial response to this argument is

that Torres's plea agreement contained a waiver of appeal that

                                    - 2 -
bars him from challenging his sentence.              The plea agreement states

as follows:      "The defendant hereby agrees that if this Honorable

Court accepts this Plea Agreement and sentences him according to

its terms, conditions and recommendations, defendant waives and

surrenders his right to appeal the judgment and sentence in this

case."    A supplement to the plea agreement further states that

"the    Court   may    impose   a   sentence    of    imprisonment       below   any

statutory minimum term only if the defendant fully complies with

all the requirements of the safety-valve provisions."

             The parties disagree as to how this language bears on

Torres's ability to appeal the district court's decision that he

did not satisfy those requirements.             Rather than resolving this

disagreement, however, we affirm the sentence on the grounds that,

even if the waiver were not to apply, Torres's appeal would fail

on its merits.        See, e.g., United States v. Sánchez-Maldonado, 737
F.3d 826, 827–28 (1st Cir. 2013) ("When the resolution of the

underlying      appeal   plainly    dictates    affirmance,       we    often    have

elected to avoid the murky waters surrounding the waiver's scope

and proceeded to consider the merits of the appeal on the arguendo

assumption that the waiver does not apply.").

             First, we reject Torres's argument that the district

court simply accepted the government's position that the safety-

valve    requirements      were     not   met   rather     than        making    that

determination on its own.           Torres is correct that the district

                                      - 3 -
court initially implied that it might defer to the government's

assessment. The record also makes clear, though, that the district

court did ultimately exercise its own "authority and discretion,

independent of the prosecutor's recommendation, to grant safety

valve relief."        See United States v. Valenzuela-Sanchez, 245 F.

App'x 678, 680 (9th Cir. 2007) (memorandum opinion).               The court

suggested at sentencing that "a reasonable person could reach the

conclusion under [the documents the government put forth] that

[Torres] did not comply with the safety valve," and further

expressed its view that defense counsel's statement that Torres

"was not comfortable talking about others" constituted "the end of

the story" on the safety valve.           Additionally, in denying Torres's

motion for reconsideration,1 the district court explicitly stated

that it was "aware that it has the final word" on safety-valve

relief, and that "it is evident that the government failed to

recommend the adjustment because the defendant refused to talk

about other people" involved in the same conspiracy.                 On this

record, we cannot find support for Torres's contention that the

district court failed to make its own assessment of the evidence.

               Second, we also find ourselves unpersuaded by Torres's

alternative       argument   that   the    evidence   provides   insufficient

factual support for the finding that he did not satisfy the five


        1   Torres's motion advanced the same legal argument he advances
here.

                                     - 4 -
safety-valve requirements.         One of the requirements that Torres

must have satisfied to receive safety-valve relief is that he

"truthfully   provide[]    to   the   Government        all   information   and

evidence [he] ha[d] concerning the offense or offenses that were

part of the same course of conduct or of a common scheme or plan."

18 U.S.C. § 3553(f)(5).      The record, which we have independently

reviewed, supports the district court's factual determinations

that Torres was not forthcoming when responding to questions about

other individuals allegedly involved in the same conspiracy and

was   otherwise   not   truthful    about   his   own    role   in   the   drug-

trafficking enterprise.     Thus, the district court did not clearly

err in concluding that Torres failed to qualify for safety-valve

relief.   See, e.g., United States v. Padilla-Colón, 578 F.3d 23,

29 (1st Cir. 2009) ("We review for clear error safety-valve

determinations to the extent they depend on findings of fact.").

           Because the district court committed neither legal nor

factual error in denying Torres the safety-valve adjustment, we

affirm the sentence imposed below.




                                    - 5 -